%vt-is
                                ELECTRONIC RECORD




COA #      02-14-00344-CR                        OFFENSE:        22.01


           Antonio Leonard Brown v. The
STYLE:     state of Texas                        COUNTY:         Wichita

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    89th District Court


DATE: 06/18/2015                 Publish: YES    TC CASE #:      53,525-C




                        IN THE COURT OF CRIMINAL APPEALS


          Antonio Leonard Brown v. The State
STYLE:    of Texas                                    CCA#:              fll7#/5^
         appellant's,                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^^f^ifp                                      JUDGE:

DATE:      /v/vy/jO'S                                 SIGNED:                          PC:

JUDGE:       fjbL Uajuui^.                            PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD